Citation Nr: 1111695	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to July 2, 2008 and greater than 50 percent from July 2, 2008 for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, also claimed as secondary to service-connected cervical spine degenerative disc disease (DDD). 

3.  Entitlement to an increased rating greater than 30 percent for cervical spine DDD.

4.  Entitlement to an increased rating greater than 40 percent for lumbar spine DDD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1965 to February 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2002 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

During the pendency of this appeal, the rating for the Veteran's PTSD was increased to 50 percent, effective July 2, 2008.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The case was brought before the Board in March 2008 and again in July 2009 at which times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

As will be discussed in greater detail below, the evidence of record shows that the Veteran has claimed unemployability due to his service-connected disabilities and therefore, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claims for increased ratings. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for peripheral neuropathy, claimed as secondary to Agent Orange exposure, a left knee disorder, bilateral leg disorders, bilateral shoulder disorders, and an abdominal hernia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The bilateral carpal tunnel syndrome, lumbar spine, cervical spine and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's PTSD, throughout the entire appellate time frame, has been manifested by intrusive memories, some sleep disturbances, hypervigilant startle response, anger and depression all resulting in moderate impairment of social and occupational functioning.


CONCLUSIONS OF LAW

1.  Prior to July 2, 2008, the criteria for an evaluation of 50 percent, but no more, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for an evaluation in excess of 50 percent for the Veteran's PTSD at any time during the pendency of this appeal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in September 2004, March 2006 and May 2008.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2006 and 2008 letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2006 and 2008.  The Board further notes all the Veteran's disabilities, to include PTSD, were evaluated in a June 2009 VA examination to ascertain whether his service-connected disabilities render him unemployable.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Increased Rating (PTSD)

The Veteran claims his PTSD is worse than currently rated.  He further indicates he has not worked since May 2008 because of his physical and mental limitations.

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, in this case, the RO assigned staged ratings based on the change of severity of the Veteran's disability throughout the pendency of this appeal.  As will be explained below, however, the Board finds the Veteran's disability in this case was manifested by generally consistent symptoms during the appellate time frame and, therefore, staged ratings are not appropriate.  This is explained in more detail below. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In this case, VA outpatient treatment records consistently reflect GAF scores ranging from 60 to 65.  VA examinations, throughout time indicate GAF scores from 50 to 60.  

The DSM-IV provides for a GAF rating of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF rating of 51-60 is provided for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  The DSM-IV provides for a GAF rating of 61-70 for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated PTSD symptomatology throughout the entire appellate time frame warrants a rating of 50 percent, but no more. 

The VA outpatient treatment records from 2004 to 2009 consistently indicate GAF scores ranging between 60 to 65 for "mild" symptoms, to include intrusive memories, anger, depression and some fleeting thoughts of suicide, but with no real ideation.

Similarly, in January 2006, the Veteran was afforded a VA examination where the examiner noted the Veteran's most significant manifestations included intrusive memories, anger and depression.  While the Veteran admitted to occasionally thinking about suicide, he had no real ideations or plans at that time.  At that time, the Veteran reported a thirty year history working as a buyer/purchaser while working on his college degree.  He was married three times, but his current marriage was described as strong.  He also indicated he had a good relationship with his oldest, adult son.  He said aside from close relationships with his family, however, he had no real friends.  He also indicated a past history of assault with a former wife.  The Veteran also denied any panic attacks or prior hospitalizations.  The examiner observed the Veteran to have a good memory, appropriate hygiene, good concentration and no homicidal ideation.  Overall the examiner found the Veteran to have "moderate" manifestations of PTSD assigning the Veteran an overall GAF score of 55, but only 60 attributable to his PTSD.

In July 2008, the Veteran was afforded an additional VA examination where, at that time, the Veteran reported losing his job in May 2008 due to making mistakes as a buyer and getting forgetful.  He also indicated he needed time off due to problems with his shoulder.  The Veteran also reported being hospitalized for one day in October 2006 for his PTSD and ultimately losing approximately 100 hours of work over the past year due to his PTSD.  Similar to the 2006 VA examination, however, the Veteran reported a strong relationship with his wife, children and grandchildren, but no other friends.  He further indicated he abused alcohol and lost his temper often.  The examiner did not observe any impairment of thought process, delusions, hallucinations or disorientation.  Rather, the Veteran made good eye contact and his conversation and affect were appropriate.  The Veteran again complained of depression and some suicidal ideation with increased intrusive memories and memory problems with hypervigilant startle response.  Overall, the examiner similarly found the Veteran to have "moderate" manifestations of PTSD assigning the Veteran an overall GAF score of 50, but only 55 attributable to his PTSD. 

The Veteran was also afforded a SSA disability evaluation in November 2008 where the examiner noted "moderate" limitations with concentration, ability to interact with others, and responding appropriately to changes in the work setting.  

In short, the evidence overwhelmingly describes the Veteran's PTSD as "moderate" throughout the appellate time frame with manifestations including anger, intrusive memories, depression, and some amount of suicidal ideation.  It is clear the Veteran had slightly increased symptoms shortly after losing his job in May 2008, as indicated by the July 2008 VA examination, but overall the symptoms remained relatively consistent throughout the appellate time frame.  The Veteran did have increased symptoms of intrusive memories and problems with memory, which ultimately contributed to his loss of job.  

Some of these symptoms were associated to the Veteran's non-service-connected depression, but resolving all reasonable doubt in favor of the Veteran, the Board concludes the Veteran's PTSD most closely resembles the diagnostic criteria for 50 percent for the entire appellate time frame, but no more.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 50 percent disability rating.  See 38 C.F.R. § 4.7.  

The Veteran's PTSD symptoms mainly include difficulties controlling anger, intrusive memories, depression, some memory impairment, and social aversion.  Although he feels unable to relate to people, he still has strong relationships with his wife, children and grandchildren.  The Veteran is currently unemployed, but prior to losing his last job he maintained employment in the same field for thirty years and with the same employer for eleven years.  The Veteran also concedes he has never had a panic attack, delusions or hallucinations.  Both the 2006 and 2008 examiners also indicated the Veteran did not show any impairment of thought process and exhibited normal attention and judgment.  The Veteran was also found to be able to perform daily living functions himself.  Both examiners also noted the Veteran had some suicidal thoughts, but with no past suicide attempts or real ideations. 

The GAF scores and description of symptoms is consistent and more nearly fits the "mild to moderate" impairment level, to include manifestations such as anger, irritability, depression and social aversion.  This is exactly the criteria for a 30 percent rating.  The Veteran also has some symptomatology in the "moderate" impairment level, to include memory problems and suicidal thoughts and, therefore, resolving all reasonable doubt in favor of the Veteran the Board finds the Veteran is entitled to a 50 percent rating for the entire appellate time frame, but no more.

In contrast, the Veteran does not have the symptoms ordinarily associated with a greater or "moderate to severe" social and occupational impairment, such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; impaired abstract thinking; and panic attacks occurring on a weekly basis.  Again, the Veteran conceded having no panic attacks and a strong relationship with his family.  The Veteran indicates he rarely leaves his house, especially since losing his job.  Accordingly, the Veteran clearly has deficiencies in social and occupational functioning, but that is contemplated in ratings lower than 70 to 100 percent.  More importantly, he does not have total social and occupational impairment. 

The Board concludes, resolving any reasonable doubt in the Veteran's favor, his overall level of disability most nearly approximates that consistent with a 50 percent rating.  

Extra-Schedular Considerations

In denying any additional increased rating for PTSD, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  With regard to psychiatric disabilities specifically, such as PTSD, the rating criteria already considers a wide range of social and industrial indicators and psychiatric symptomatology.  This is discussed in more detail above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his PTSD.  While the Veteran reported being hospitalized for one day in October 2006, it does not appear the Veteran was ever additionally hospitalized.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  The Veteran worked until May 2008 in the same field for 30 years and the same employer for 11 years.  He indicates he was fired in part due to memory lapses and missed work due to his mental condition.  He further concedes, however, that his inability to find work currently is mainly due to physical restrictions.  In any case, the 50 percent rating awarded here already takes into account some amount of occupational impairment.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for posttraumatic stress disorder (PTSD) is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial rating greater than 50 percent for PTSD from July 12, 2003 is denied.


REMAND

The Veteran claims he has bilateral carpal tunnel syndrome as well as significant tingling and numbness as a result of his service-connected cervical spine disability.  He further claims his spine disabilities are worse than currently rated.

With respect to the carpal tunnel syndrome claim, the claim has been remanded twice prior to clarify whether the Veteran's neurological symptomatology in his wrists were due to radiculopathy stemming from his cervical spine DDD or due to an unrelated neurological disorder of the wrists.  

That is, service connection may be established by a showing that a current disorder was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)(2)(b).

On Remand, the Veteran was afforded a VA examination in July 2008 where the examiner concluded the Veteran did not have cervical radiculopathy, but rather the Veteran's carpal tunnel syndrome was more likely due to median neuropathies at the wrist.  The examiner, however, did not address whether the Veteran's carpal tunnel syndrome was aggravated by his service-connected cervical spine disability.  Rather, the examiner merely addressed causation.  For these reasons, the Board concludes the VA examination is inadequate and a new VA examination is indicated.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, the Veteran was sent VCAA letters pertinent to the bilateral carpal tunnel syndrome claim in September 2004, March 2006 and May 2008.  None of these letters, however, addressed the evidence necessary to establish service connection claimed as secondary to another service connected disability.  Corrective action is required.

After the last August 2010 Supplemental Statement of the Case (SSOC), the Veteran indicated in a September 2010 statement that he had appointments scheduled at the VA medical hospital in Madison, Wisconsin in October 2010 concerning, among other things, his cervical and lumbar spine disabilities.  These records were never associated with the claims folder and the Veteran claims they are relevant to his appeal.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for VA medical records should be made since the evidence may not be currently complete.  

With regard to increased rating claims, VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded an examination for his lumbar and cervical spine in July 2010, less than one year ago.  To the extent the new evidence reveals more severe cervical and lumbar spine disabilities, a new VA examination should be provided.

In addition, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has consistently argued that his service-connected disabilities have rendered him unemployable since May 2008.  The Board notes the Veteran's TDIU claim was specifically denied in a July 2009 rating decision and not specifically appealed.  Since that time, however, the Veteran has continued his arguments that he is completely unemployable due to his service connected disabilities.  This claim is part and parcel to his increased rating claims and therefore is still on appeal here.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the AMC should send the Veteran and his representative a letter advising them specifically of the laws and regulations pertaining to secondary service connection claims for the issue of entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to service-connected cervical spine DDD.  The Veteran and his representative should be given the opportunity to respond.

2.  The AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service- connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary.

3.  Obtain medical records pertinent to his lumbar and cervical spine disabilities the Veteran may have received at the VA Medical Center in Madison, Wisconsin from December 2009 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4.  Ask the Veteran to complete release forms authorizing VA to request his treatment records from any and all private physicians who treated him recently for his lumbar or cervical spine disabilities.  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

5.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate examination for the claimed condition of bilateral carpal tunnel syndrome to determine the extent and likely etiology of any neurological condition(s) found.  The examiner(s) should perform any and all diagnostic tests found reasonably necessary.  The examiner(s) is asked to specifically render an opinion as to whether the Veteran's current bilateral carpal tunnel syndrome or any other neurological impairment found was caused or aggravated by the Veteran's cervical spine disability or any other incident of his military service. 

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, to include the July 2008 VA examination.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.    

6.  After the above has been completed to the extent possible, and only if warranted by the new evidence, schedule the Veteran for appropriate VA examinations to determine the nature, extent, and current severity of his cervical and lumbar spine disorders.  

Pertinent documents in the claims folder must be reviewed by the examiner, and the examiner should provide a complete rationale for all opinions given without resorting to speculation.  

The examiner should note in the examination report all pertinent pathology associated with the service-connected cervical and lumbar spine disabilities.  In particular, the examiner should discuss any associated limitation of forward flexion, favorable ankylosis, and unfavorable ankylosis of the cervical and lumbar spine, as well as any unfavorable ankylosis of the spine.  

Also, the examiner should note whether the Veteran has intervertebral disc syndrome and, if so, should discuss the number of incapacitating episodes that the Veteran has experienced in the past year due to this spine disability.

In addition, the examiner should discuss whether the Veteran's cervical and lumbar spine disabilities exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.

Also, the examiner should address the impact of the service-connected thoracolumbar strain on the Veteran's occupational functioning (regardless of his age).  

A complete rationale for all opinions expressed must be provided.  

7.  After the above is complete, readjudicate the issues on appeal.  If the claims remain denied to any extent, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


